Exhibit 10.9
WRIGHT MEDICAL GROUP, INC.
Restricted Stock Grant Agreement
(Non-US Grantees)
Award Granted to (“Grantee”):
Grant Date:
Number of Shares (“Shares”):
          THIS RESTRICTED STOCK GRANT AGREEMENT (the “Agreement”) including any
country-specific appendix hereto, is made as of the Grant Date by and between
Wright Medical Group, Inc., a Delaware corporation with its principal place of
business at 5677 Airline Road, Arlington, Tennessee 38002 (the “Company”) and
Grantee pursuant to the Wright Medical Group, Inc. 2009 Equity Incentive Plan,
as amended from time to time (the “Plan”) and which is hereby incorporated by
reference.
          WHEREAS, Grantee is associated with the Company or its affiliate as an
employee (such employer, the “Employer”); and
          WHEREAS, the Compensation Committee of the Company’s Board of
Directors (the “Committee”) has authorized that Grantee be granted shares of the
Company’s Common Stock (“Stock”) subject to the restrictions stated below;
          NOW, THEREFORE, the parties agree as follows:

1.   Grant of Stock. Subject to the terms and conditions of this Agreement and
the Plan, the Company hereby grants the Shares to Grantee.   2.   Vesting
Schedule. The interest of Grantee in the Shares shall vest as to one-fourth
(1/4) of the Shares on the first anniversary of the Grant Date, and as to an
additional one-fourth (1/4) on each succeeding anniversary date, so as to be
100% vested on the fourth anniversary thereof. Provided, however, that Grantee’s
ability to vest in any Shares is specifically conditioned upon Grantee
maintaining status as an Eligible Person (as defined in the Plan) as of each
vesting date. Notwithstanding the foregoing conditional annual vesting schedule,
the interest of Grantee in the Shares shall vest as to:

  2.1.   100% of the then unvested Shares upon a Change of Control. For purposes
of this Agreement, a “Change of Control” shall mean the first to occur on or
after the Grant Date of any of the following:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the U.S. Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more (on a
fully diluted basis) of either (A) the then outstanding shares of Stock, taking
into account as outstanding for this purpose such Stock issuable upon the
exercise of options or warrants, the conversion of convertible stock or debt,
and the exercise of any similar right to acquire such Stock (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (x) any acquisition by the Company or any
“affiliate” of the Company, within the meaning of 17 U.S. C.F.R. § 230.405 (an
“Affiliate”), (y) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliate, (z) any
acquisition by any corporation or business entity pursuant to a transaction
which complies with clauses (A) and (B) of subsection (a) of this Section 2.1
(persons and entities described in clauses (x), (y), and (z) being referred to
herein as “Permitted Holders”);



 



--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 2
(b) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(B) no Person (excluding any Permitted Holder) beneficially owns, directly or
indirectly, 50% or more (on a fully diluted basis) of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination, taking into account as outstanding for this purpose such
common stock issuable upon the exercise of options or warrants, the conversion
of convertible stock or debt, and the exercise of any similar right to acquire
such common stock, or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the incumbent Board at the time of the execution of
the initial agreement providing for such Business Combination;
(c) The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company;
(d) The sale of at least 80% of the assets of the Company to an unrelated party,
or completion of a transaction having a similar effect; or
(e) The individuals who on the date of this Agreement constitute the Company’s
Board of Directors thereafter cease to constitute at least a majority thereof;
provided that any person becoming a member of the Board of Directors subsequent
to the date of this Agreement and whose election or nomination was approved by a
vote of at least two-thirds of the directors who then comprised the Board of
Directors immediately prior to such vote shall be considered a member of the
Board of Directors on the date of this Agreement.

  2.2.   100% of the unvested Shares upon Grantee’s death.

3.   Restrictions.

  3.1.   The Shares granted hereunder may not be sold, pledged or otherwise
transferred until the Shares become vested in accordance with this Agreement.
The period of time between the Grant Date and the date that the Shares become
vested is referred to as the “Restricted Period.”     3.2.   If at any time
Grantee fails to maintain Grantee’s status as an Eligible Person, the balance of
the Shares subject to the provisions of this Agreement which have not yet vested
at the time of Grantee’s loss of status as an Eligible Person shall be forfeited
by Grantee and ownership transferred back to the Company.     3.3.   By
accepting the Shares, Grantee represents and agrees for Grantee and Grantee’s
transferees (whether by will or the laws of descent and distribution) that:

 



--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 3
(a) For the period commencing on the Grant Date and ending on the date upon
which Grantee loses status as an Eligible Person (such period is hereinafter
referred to as the “Covenant Period”), with respect to any Country in which the
Company is engaged in business during Grantee’s employment with the Company,
Grantee shall not participate or engage, directly or indirectly, for Grantee or
on behalf of or in conjunction with any person, partnership, corporation or
other entity, whether as an employee, agent, officer, director, stockholder,
partner, joint venturer, investor or otherwise, in any business activities if
such activity consists of any activity undertaken or expressly planned to be
undertaken by the Company or any of its subsidiaries or by Grantee at any time
during which Grantee maintained status as an Eligible Person.
(b) Except with the Company’s prior written approval or as may otherwise be
required by law or legal process, Grantee shall not disclose any material or
information which is confidential to the Company or its subsidiaries and not in
the public domain or generally known in the industry, whether tangible or
intangible, made available, disclosed or otherwise known to Grantee as a result
of Grantee’s status as an Eligible Person.
(c) During the Covenant Period, Grantee shall not attempt to influence, persuade
or induce, or assist any other person in so persuading or inducing, any employee
of the Company or its subsidiaries to give up, or to not commence, employment or
a business relationship with the Company.

  3.4.   The Company shall have the right, but not the obligation, to purchase
and acquire from Grantee any or all of the Stock (the “Repurchased Stock”)
received pursuant to any vested Shares if the Committee reasonably determines
that Grantee has violated the covenants set forth in this Agreement or Grantee’s
loss of status as an Eligible Person is a result of termination of employment
for Cause (as defined in the Plan) or Grantee’s loss of status as an Eligible
Person could have resulted from termination of employment for Cause. The Company
may exercise the right granted to it under this Section 3.4 by delivering
written notice to Grantee stating that the Company is exercising the repurchase
right granted to it under this Section 3.4. The delivery of such notice by the
Company to Grantee shall constitute a binding commitment of the Company to
purchase and acquire all of the Repurchased Stock. The total purchase price for
the Repurchased Stock shall be delivered to the Grantee against delivery by
Grantee of certificates evidencing the Repurchased Stock no later than 30 days
after the delivery of the election notice by the Company. The price per share of
the Repurchased Stock shall be the lesser of (1) the Fair Market Value (as
defined in the Plan) of the Repurchased Stock on the date of the Company’s
delivery of its written notice to Grantee or (2) the Fair Market Value of the
Repurchased Stock on the date that such Repurchased Stock vested to the Grantee
without regard to any election by the Grantee under Section 83(b) of the
Internal Revenue Code of 1986, as amended.     3.5.   The Company shall have the
right, but not the obligation, to cancel any or all of the Shares if the
Committee reasonably determines that Grantee has violated the covenants set
forth in this Agreement. The Company may exercise the right granted to it under
this Section 3.5 by delivering a written notice to Grantee stating that the
Company is exercising the cancellation right granted to it under this
Section 3.5.     3.6.   The parties intend the restrictions in Section 3.3, 3.4
or 3.5 to be completely severable and independent, and any invalidity or
unenforceability of any one or more such restrictions shall not render invalid
or unenforceable any one or more restrictions.

4.   Issuance of Shares. The Shares shall be issued and held in a restricted
book entry account in the name of Grantee until expiration of the Restricted
Period. Upon expiration of the Restricted Period, the Company shall remove the
restrictions of such restricted book entry account for such Shares which have
not been forfeited and with respect to which the Restricted Period has expired
(to the

 



--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 4

    nearest full share) and any cash dividend or stock dividends shall be
credited to Grantee’s account with respect to such Shares and any interest
thereon, if any. Notwithstanding the foregoing, the Company may, in its
discretion, issue certificates for such Shares for which the Restricted Period
has expired in the name of Grantee in lieu of removing the restrictions of such
restricted book entry account.   5.   Stockholder Rights. During the Restricted
Period, Grantee shall have all the rights and privileges of a stockholder as to
Shares, including the right to vote such Shares, except for the right to
transfer the Shares as set forth in Section 3 and Section 7 of this Agreement
and Section 10(b) of the Plan. Cash dividends and stock dividends with respect
to the Shares shall be currently paid to Grantee.   6.   Changes in Capital
Structure. In the event that as a result of (i) any stock dividend, stock split
or other change in the Stock, or (ii) any merger or sale of all or substantially
all of the assets or other acquisition of the Company, and by virtue of any such
change Grantee shall in Grantee’s capacity as owner of unvested Shares which
have been awarded to Grantee (the “Prior Stock”) be entitled to new or
additional or different shares or securities, such new or additional or
different shares or securities shall thereupon be considered restricted shares
or other securities and shall be subject to all of the conditions and
restrictions which were applicable to the Prior Stock pursuant to this
Agreement.   7.   Disability of Grantee. In the event of the Disability (as
defined in the Plan) of Grantee, any unpaid but vested Shares shall be paid to
Grantee if legally competent or to a legally designated guardian or
representative if Grantee is legally incompetent.   8.   Death of Grantee. In
the event of Grantee’s death after the vesting date but prior to the payment of
Shares, such Shares shall be paid to Grantee’s estate or designated beneficiary.
  9.   Responsibility for Taxes. Regardless of any action the Company or the
Employer takes with respect to any or all income tax, social insurance, payroll
tax, payment on account or other tax-related items related to Grantee’s
participation in the Plan and legally applicable to Grantee or deemed by the
Company or the Employer to be an appropriate charge to Grantee even if
technically due by the Company or the Employer (“Tax-Related Items”), Grantee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains Grantee’s responsibility and may exceed the amount actually withheld by
the Company or the Employer. Grantee further acknowledges that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Shares,
including, but not limited to, the grant, or vesting of the Shares, the
subsequent sale of Shares and the receipt of any dividends; and (2) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Shares to reduce or eliminate Grantee’s liability for Tax-Related
Items or achieve any particular tax result. Further, if Grantee has become
subject to tax in more than one jurisdiction between the Grant Date and the date
of any relevant taxable event, Grantee acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.       To the extent
that the vesting of Shares results in any taxable or tax withholding event, as
applicable, Grantee agrees that the obligation shall be satisfied in the
following manner: The Company shall retain and instruct a registered broker(s)
to sell such number of Shares issued upon vesting of Shares necessary to satisfy
the Company’s tax or withholding obligations, after deduction of the broker’s
commission, and the broker shall remit to the Company the cash necessary in
order for the Company to satisfy its tax or withholding obligations. Grantee
covenants to execute any such documents as are requested by the broker of the
Company in order to effectuate the sale of the Shares and payment of the tax
obligations to the Company. The Grantee represents to the Company that, as of
the date hereof, he or she is not aware of any material nonpublic information
about the Company or the Shares. The Grantee and the Company have structured
this Agreement to

 



--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 5

    constitute a “binding contract” relating to the sale of Shares pursuant to
this Section, consistent with the affirmative defense to liability under Section
10(b) of the Exchange Act under Rule 10b5-1(c) promulgated under the Exchange
Act.*       To avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in shares of Stock, for tax
purposes, Grantee is deemed to have been issued the full number of shares of
Stock subject to the vested Shares, notwithstanding that a number of the Shares
of Stock are held back solely for the purpose of paying the Tax-Related Items
due as a result of any aspect of Grantee’s participation in the Plan.      
Grantee shall pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of Grantee’s participation in the Plan that cannot be satisfied by the
means previously described. The Company may refuse to issue or deliver the
shares of Stock or the proceeds of the sale of shares of Stock, if Grantee fails
to comply with his or her obligations in connection with the Tax-Related Items.
  10.   Nature of Grant. In accepting the grant, Grantee acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;
(b) the grant of the Shares is voluntary and occasional and does not create any
contractual or other right to receive future grants of Shares, or benefits in
lieu of Shares, even if Shares have been granted repeatedly in the past;
(c) all decisions with respect to future grants of Shares, if any, will be at
the sole discretion of the Company;
(d) Grantee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate Grantee’s employment relationship at any time;
(e) Grantee is voluntarily participating in the Plan;
(f) the Shares are an extraordinary item that does not constitute compensation
of any kind for services of any kind rendered to the Company or the Employer,
and which is outside the scope of Grantee’s employment contract, if any;
(g) the Shares are not intended to replace any pension rights or compensation;
(h) the Shares are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as
 

*   Grantee understands that the sale of Shares to satisfy the Company’s
withholding obligations will be considered a sale for purposes of short-swing
liability under Section 16(b) of the Exchange Act. Any profit realized in a
purchase of shares of the Company’s stock within six months of the sale may be
recovered by the Company or by a stockholder of the Company on behalf of the
Company.

 



--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 6
compensation for, or relating in any way to, past services for the Company, the
Employer or any subsidiary or affiliate of the Company;
(i) the grant of Shares and Grantee’s participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any subsidiary or affiliate of the Company;
(j) the future value of the Shares is unknown and cannot be predicted with
certainty;
(k) in consideration of the grant of the Shares, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Shares resulting from
termination of Grantee’s employment with the Company or the Employer (for any
reason whatsoever and whether or not in breach of local labor laws) or a
violation of the covenants and Grantee irrevocably releases the Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
Grantee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim;
(l) in the event of termination of Grantee’s employment (whether or not in
breach of local labor laws), Grantee’s right to vest in the Shares under the
Plan, if any, will terminate effective as of the date that Grantee is no longer
actively employed and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law); the Committee shall have the exclusive
discretion to determine when Grantee is no longer actively employed for purposes
of the Shares; and
(m) the Shares and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.

11.   No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Grantee’s participation in the Plan, or Grantee’s acquisition or sale of the
Shares. Grantee is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding Grantee’s participation in the Plan
before taking any action related to the Plan.   12.   Data Privacy. Grantee
hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of Grantee’s personal data as described
in this Agreement and any other grant materials by and among, as applicable, the
Employer, the Company and its subsidiaries and affiliates for the exclusive
purpose of implementing, administering and managing Grantee’s participation in
the Plan.       Grantee understands that the Company and the Employer may hold
certain personal information about Grantee, including, but not limited to,
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Shares
awarded, canceled, exercised, vested, unvested or outstanding in Grantee’s
favor, for the exclusive purpose of implementing, administering and managing the
Plan (“Data”).       Grantee understands that Data may be transferred to a stock
plan service provider as may be selected by the Company in the future, which
would assist the Company with the implementation, administration and management
of the Plan. Grantee understands that the recipients of the Data may be located
in the United States or elsewhere, and that the

 



--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 7

    recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Grantee’s country. Grantee understands that he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting Grantee’s local human resources
representative. Grantee authorizes the Company and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing Grantee’s participation in the Plan.
Grantee understands that Data will be held only as long as is necessary to
implement, administer and manage Grantee’s participation in the Plan. Grantee
understands that Grantee may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Grantee’s local human resources
representative. Grantee understands, however, that refusing or withdrawing his
or her consent may affect Grantee’s ability to participate in the Plan. For more
information on the consequences of Grantee’s refusal to consent or withdrawal of
consent, Grantee understands that Grantee may contact his or her local human
resources representative.   13.   Governing Law. The grant of Shares and the
provisions of this Agreement are governed by, and subject to, the laws of the
State of Delaware, without regard to the conflict of law provisions, as provided
in the Plan.       For purposes of litigating any dispute that arises under this
grant or the Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Tennessee, agree that such litigation shall be
conducted in the courts of Shelby County, Tennessee, or the federal courts for
the United States for the Western District of Tennessee, where this grant is
made and/or to be performed.   14.   Language. If Grantee has received this
Agreement or any other document related to the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.   15.   Electronic
Delivery. The Company may, in its sole discretion, decide to deliver any
documents related to current or future participation in the Plan by electronic
means. Grantee hereby consents to receive such documents by electronic delivery
and agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.   16.   Severability. The provisions of this Agreement are severable
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.   17.   Appendix. Notwithstanding any provisions in
this Agreement, the grant of Shares shall be subject to any special terms and
conditions set forth in any Appendix to this Agreement for Grantee’s country.
Moreover, if Grantee relocates to one of the countries included in the Appendix,
the special terms and conditions for such country will apply to Grantee, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of this Agreement.  
18.   Miscellaneous.

  18.1.   The Company shall not be required (i) to transfer on its books any
shares of Stock of the Company which have been sold or transferred in violation
of any provisions set forth in this Agreement, or (ii) to treat as owner of such
shares of Stock or to accord the right to vote as

 



--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 8

      such owner or to pay dividends as to any transferee to whom such shares of
Stock shall have been so transferred.     18.2.   The Company reserves the right
to impose other requirements on Grantee’s participation in the Plan or the
Shares, to the extent the Company determines it is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan, and
to require Grantee to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.     18.3.   Any notice required or
permitted hereunder shall be given in writing and shall be deemed effectively
given upon delivery to Grantee at the address of Grantee then on file with the
Company.     18.4.   This Agreement, subject to the provisions of the Appendix
and Plan, constitutes the entire agreement of the parties with respect to the
subject matter hereof.

 



--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 9
     This Agreement and the right to Shares evidenced by this Agreement will not
be effective until an original signed Agreement is received by the Wright
Medical Group, Inc. Legal Department. Please print and sign this Agreement
immediately, then send the signed Agreement to the Wright Medical Group, Inc.
Legal Department as soon as possible.
AGREED AND ACCEPTED:

                  GRANTEE:       WRIGHT MEDICAL GROUP, INC.    
 
               
 
      By:        
 
         
 
Jason P. Hood, Vice President,    
 
          General Counsel, and Secretary    

 



--------------------------------------------------------------------------------



 



APPENDIX
ADDITIONAL TERMS AND CONDITIONS OF
WRIGHT MEDICAL GROUP, INC.
RESTRICTED STOCK GRANT AGREEMENT
(NON U.S. GRANTEES)
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Shares
granted to Grantee under the Plan if Grantee resides in one of the countries
listed below. Certain capitalized terms used but not defined in this Appendix
have the meanings set forth in the Plan and/or the Agreement.
Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which Grantee should be aware with respect to Grantee’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of
September 2008. Such laws are often complex and change frequently. As a result,
the Company strongly recommends that Grantee not rely on the information in this
Appendix as the only source of information relating to the consequences of
Grantee’s participation in the Plan because the information may be out of date
at the time that the Shares vest or Grantee sells Shares acquired under the
Plan.
In addition, the information contained herein is general in nature and may not
apply to Grantee’s particular situation and the Company is not in a position to
assure Grantee of a particular result. Accordingly, Grantee is advised to seek
appropriate professional advice as to how the relevant laws in Grantee’s country
may apply to Grantee’s situation.
Finally, if Grantee is a citizen or resident of a country other than the one in
which Grantee is currently working, the information contained herein may not be
applicable to Grantee.
BELGIUM
There are no country specific provisions.
CANADA
Notifications
French Language Provision. The following provisions will apply if Grantee is a
resident of Quebec:
The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procedures judiciaries intentées, directement ou indirectement, relativement à
la présente convention.
Termination of Service. This provision replaces Section 5 of the Agreement:
In the event of the termination of Grantee’s employment (whether or not in
breach of local labor laws), Grantee’s right to vest in Shares under the Plan,
if any, will terminate effective as of the date that is the earlier of (1) the
date Grantee receives notice of termination of Service from the Company or the
Employer, or (2) the date Grantee is no longer actively providing Service,
regardless of any notice period or period of pay in lieu of such notice required
under local law (including, but not limited to statutory law,

A-1



--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 2
regulatory law and/or common law); the Committee shall have the exclusive
discretion to determine when Grantee is no longer actively employed for purposes
of the Shares.
Data Privacy. This provision supplements paragraph 9 of the Agreement:
Grantee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Grantee further authorizes the Company, any Parent, Subsidiary or Affiliate and
the administrator of the Plan to disclose and discuss the Plan with their
advisors. Grantee further authorizes the Company and any Parent, Subsidiary or
Affiliate to record such information and to keep such information in Grantee’s
employee file.
FRANCE
There are no country specific terms.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If Grantee uses a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of Stock acquired under the Plan, the bank will make the report for Grantee. In
addition, Grantee must report any receivables, payables, or debts in foreign
currency exceeding an amount of €5,000,000 on a monthly basis.
ITALY
Terms and Conditions
Data Privacy. This provision replaces in its entirety paragraph 9:
Grantee understands that the Employer and/or the Company may hold certain
personal information about Grantee, including, but not limited to, Grantee’s
name, home address and telephone number, date of birth, social security number
(or any other social or national identification number), salary, nationality,
job title, number of Stock held and the details of all Shares or any other
entitlement to Stock awarded, cancelled, exercised, vested, unvested or
outstanding (the “Data”) for the purpose of implementing, administering and
managing Grantee’s participation in the Plan. Grantee is aware that providing
the Company with Grantee’s Data is necessary for the performance of this
Agreement and that Grantee’s refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
Grantee’s ability to participate in the Plan.
The Controller of personal data processing is [INSERT NAME AND CONTACT DETAILS
OF ITALIAN AFFILIATE]. Grantee understands that the Data may be transferred to
the Company or any of its Parent, Subsidiary or Affiliates, or to any third
parties assisting in the implementation, administration and management of the
Plan, including any transfer required to a broker or other third party with whom
Shares or cash from the sale of such Shares may be deposited. Furthermore, the
recipients that may receive, possess, use, retain and transfer such Data for the
above mentioned purposes may be located in Italy or elsewhere, including outside
of the European Union and that the recipients’ country (e.g., the United States)
may have different data privacy laws and protections than Grantee’s country. The
processing activity, including the transfer of Grantee’s personal data abroad,
outside of the European Union, as herein specified and pursuant to applicable
laws and regulations, does not require Grantee’s consent thereto as

A-2



--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 3
the processing is necessary for the performance of contractual obligations
related to the implementation, administration and management of the Plan.
Grantee understands that Data processing relating to the purposes above
specified shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to D.lgs. 196/2003.
Grantee understands that Data will be held only as long as is required by law or
as necessary to implement, administer and manage Grantee’s participation in the
Plan. Grantee understands that pursuant to art.7 of D.lgs 196/2003, Grantee has
the right, including but not limited to, access, delete, update, request the
rectification of Grantee’s Data and cease, for legitimate reasons, the Data
processing. Furthermore, Grantee is aware that Grantee’s Data will not be used
for direct marketing purposes. In addition, the Data provided can be reviewed
and questions or complaints can be addressed by contacting a local
representative available at the following address: [INSERT].
Plan Document Acknowledgment. In accepting the Shares, Grantee acknowledges that
Grantee has received a copy of the Plan and the Agreement and has reviewed the
Plan and the Agreement, including this Appendix, in their entirety and fully
understands and accepts all provisions of the Plan and the Agreement, including
this Appendix. Grantee further acknowledges that Grantee has read and
specifically and expressly approves the following paragraphs of the Agreements:
Vesting Schedule, Conversion into Stock, Responsibility for Taxes, Nature of
Grant and Data Privacy.
Notifications
Exchange Control Information. Grantee is required to report in Grantee’s annual
tax return: (a) any transfers of cash or Stock to or from Italy exceeding
€10,000 or the equivalent amount in U.S. dollars; and (b) any foreign
investments or investments (including proceeds from the sale of Shares acquired
under the Plan) held outside of Italy exceeding €10,000 or the equivalent amount
in U.S. dollars, if the investment may give rise to income in Italy. Grantee is
exempt from the formalities in (a) if the investments are made through an
authorized broker resident in Italy, as the broker will comply with the
reporting obligation on Grantee’s behalf.
JAPAN
There are no country specific provisions.
NETHERLANDS
Notifications
Insider-Trading Notification. Grantee should be aware of the Dutch
insider-trading rules, which may impact the sale of the Shares. In particular,
Grantee may be prohibited from effectuating certain transactions involving Stock
if Grantee has inside information about the Company. If Grantee is uncertain
whether the insider-trading rules apply to Grantee, Grantee should consult
Grantee’s personal legal advisor.
UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. The following provisions supplement paragraph 6 of the
Agreement:

A-3



--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 4
Grantee agrees that if Grantee does not pay or the Employer or the Company does
not withhold from Grantee the full amount of Tax-Related Items that Grantee owes
due to the vesting of the Shares, or the release or assignment of the Shares for
consideration, or the receipt of any other benefit in connection with the Shares
(the “Taxable Event”) within 90 days after the Taxable Event, or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, then the amount that should have been withheld shall
constitute a loan owed by Grantee to the Employer, effective 90 days after the
Taxable Event. Grantee agrees that the loan will bear interest at the HM Revenue
and Custom’s official rate and will be immediately due and repayable by Grantee,
and the Company and/or the Employer may recover it at any time thereafter by
withholding the funds from salary, bonus or any other funds due to Grantee by
the Employer, by withholding in Stock issued upon vesting and settlement of the
Shares or from the cash proceeds from the sale of Shares or by demanding cash or
a cheque from Grantee. Grantee also authorizes the Company to delay the issuance
of any Stock to Grantee unless and until the loan is repaid in full.
Notwithstanding the foregoing, if Grantee is an officer or executive director
(as within the meaning of Section 13(k) of the U.S. Securities and Exchange Act
of 1934, as amended), the terms of the immediately foregoing provision will not
apply. In the event that Grantee is an officer or executive director and
Tax-Related Items are not collected from or paid by Grantee within 90 days of
the Taxable Event, the amount of any uncollected Tax-Related Items may
constitute a benefit to Grantee on which additional income tax and national
insurance contributions may be payable. Grantee acknowledges that the Company or
the Employer may recover any such additional income tax and national insurance
contributions at any time thereafter by any of the means referred to in
paragraph 6 of the Agreement.

A-4